HOWELL, J.
Plaintiff has filed a petition for rehearing from which it appears that some language in our former opinion needs clarification. Plaintiff’s assignments of error relate to our discussion of the effect of defendant’s request for an extension of the contract in December, 1974, at a time when defendant knew of the concerns of the City Planning Commission and the cost of preparing a final plan. Plaintiff claims we assumed that defendant’s knowledge at that time was "of no consequence.”
We did not state, nor did we intend to imply, that defendant’s knowledge in December, 1974, was "of no consequence.” We did state that defendant’s knowledge in December, 1974, did not "relate back” to the time defendant originally entered the contract. We then went on to say, however, that defendant had a right to request an extension at that time "in order to seek approval of its application without conditions, without pursuing the contract further with the conditions.” The point we intended to make was that defendant was not required to choose between abandoning the contract on the one hand and pursuing the contract no matter what decision the City Council made on the other hand. The reference in the former opinion to defendant’s knowledge "relating back” was unnecessary and is therefore withdrawn.
We have considered plaintiff’s other arguments, relating to the conclusions we reached on the facts, but do not believe they warrant discussion in this opinion. We adhere to the factual conclusions in our former opinion.
The petition for rehearing is denied.